Citation Nr: 0706952	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability, as secondary to service-connected interdigital 
neuroma of the right and left foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.

In March 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

Following the issuance of the January 2006 Supplemental 
Statement of the Case (SSOC), new medical records were added 
to the claims file that the RO has not considered, nor did 
the veteran waive initial consideration by the RO of these 
records.  Specifically, pertinent VA medical treatment 
records, which include x-rays of the ankles dated July 2006 
and evaluations of the lower extremities dated October 2006, 
were added to the claims file.  On remand, the additional 
evidence must be considered by the RO.  

As the appeal is being remanded for additional due process 
concerns, an additional examination would also prove helpful 
in this case.  The new medical records show that the veteran 
was found to have mild bilateral anterior tibiotalar 
degenerative joint disease and increased bilateral 
subcutaneous edema and was diagnosed as having right lateral 
ankle instability secondary to weakness of her 
calcaneofibular ligament and soft-tissue soreness on the 
dorsum of her foot.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Given the new ankle findings discussed 
above, the Board finds that an additional medical opinion is 
necessary in order to make a determination on this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment record for her 
ankles from the Portland VA Medical 
Center, dated since August 2005.

2.  Then, schedule the veteran for an 
appropriate VA examination of her 
ankles.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner prior to 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
indicated special studies must be 
conducted.  

The examiner should state whether it is 
at least as likely as not that the 
veteran's bilateral ankle condition was 
either (a) caused or (b) aggravated by 
her service-connected interdigital 
neuroma of the right and left foot.

A complete rationale should be given 
for all opinions and conclusions 
expressed.  

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of all information 
and evidence obtained since the 
issuance of the January 2006 SSOC.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


